Case 0:20-cv-61063-AHS Document 5 Entered on FLSD Docket 06/26/2020 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                           CASE NO.: 20-61063-CIV-SINGHAL

 BORIS SHUGAL,

       Plaintiff,

 v.

 COLONIAL ASSISTED LIVING AT FORT
 LAUDERDALE, LLC,

      Defendant.
 _________________________________________/

                                 ORDER OF DISMISSAL

       THIS CAUSE is before the Court on the Plaintiff’s Notice of Dismissal (DE [4]),

 filed June 25, 2020. The Court having reviewed the notice and being otherwise fully

 advised in the premises, it is hereby

       ORDERED AND ADJUDGED that this cause shall stand DISMISSED. The Clerk

 of Court is directed to CLOSE this case and DENY AS MOOT any pending motions.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 26th day of

 June 2020.




 Copies furnished to counsel of record via CM/ECF
